ORDER
h Considering the Joint Petition for Interim Suspension filed by respondent, Edward Duane Schertler, II, and the Office of Disciplinary Counsel,
IT IS ORDERED that Edward Duane Schertler, II, Louisiana Bar Roll number 29050, be and he hereby is suspended from the practice of law -on an interim basis pursuant to Supreme Court Rule XIX, § 19.3, pending further orders of this court. ’ Pursuant to Supreme Court Rule XIX,- § 26(E), this order is effective immediately. •.
FOR THE COURT:
/s/ Jefferson D. Hughes, III Justice, Supreme Court of Louisiana